Exhibit 10.1
AMENDMENT NO. 1 TO ADMINISTRATIVE SERVICES AGREEMENT
This Amendment No. 1 to Administrative Services Agreement (this “Amendment”),
dated as of February 14, 2020, is made by SandRidge Energy, Inc., a Delaware
corporation (the “Company”), and SandRidge Mississippian Trust II, a statutory
trust formed under the laws of the State of Delaware (the “Trust”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Agreement (as defined below).
WHEREAS, the Company and the Trust entered into that certain Administrative
Services Agreement, dated as of January 1, 2012 (the “Agreement”), pursuant to
which the Company agreed to provide certain administrative services for the
Trust in exchange for an administrative services fee as described therein;
WHEREAS, pursuant to Section 5.05 of the Agreement, the Agreement may be amended
by a written instrument executed by each of the Company and the Trust;
WHEREAS, in accordance with Section 10.02(c) of the Amended and Restated Trust
Agreement dated as of April 23, 2012 among the Company, the Trust and The
Corporation Trust Company (the “Trust Agreement”), the Trustee may amend the
Agreement without the approval of the Trust unitholders, provided that such
amendment would not materially increase the costs or expenses of the Trust or
materially adversely affect the economic interests of Trust unitholders;
WHEREAS, the Company and the Trust desire to amend Section 5.01(a) of the
Agreement to revise the events that would terminate the Agreement in order to
permit the Trust to continue to receive services from the Company as are
necessary to fulfill the purposes of the Trust as set forth in Section 2.02 of
the Trust Agreement, until the Trust is finally liquidated and wound up in
accordance with Section 9.03 of the Trust Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions herein set forth, the Company and the Trust hereby
agree as follows:
Section 1. Amendments.
Section 5.01(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(a) This Agreement shall become effective on the date of this Agreement and
shall continue until the date (the “Termination Date”) that is the earliest of:
(i) the date the Trust is finally wound up and liquidated in accordance with
Section 9.03 of the Trust Agreement;
(ii) the date that all of the Conveyances have been terminated;
(iii) the date that either the Company or the Trustee may designate by
delivering a written notice no less than 90 days prior to such date; provided,
that the





--------------------------------------------------------------------------------



Company’s drilling obligations under the Development Agreement shall have been
completed by such date; provided, further, that the Company shall not terminate
this Agreement except in connection with the Company’s transfer of some or all
of the Subject Interests (as defined in the Conveyances) and then only with
respect to the Services to be provided with respect to the Subject Interests
being transferred, and only upon the delivery to the Trustee of an agreement of
the transferee of such Subject Interests, reasonably satisfactory to the
Trustee, in which such transferee assumes the responsibility to perform the
Services relating to the Subject Interests being transferred; and
(iv) the date as mutually agreed in writing by the Parties.”
Section 2. Effect of Amendment. Except as expressly modified and amended herein,
all of the terms and conditions of the Agreement shall remain in full force and
effect.
Section 3. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.
[Signature page follows.]



-2-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been signed by the parties hereto as of
the day and year first above written.

SANDRIDGE ENERGY, INC.By:/s/ Michael JohnsonName: Michael JohnsonTitle: Senior
Vice President and Chief Financial Officer

SANDRIDGE MISSISSIPPIAN TRUST IIBy:The Bank of New York Mellon Trust Company,
N.A., as TrusteeBy: /s/ Sarah NewellName: Sarah NewellTitle: Vice President











[Signature Page to Amendment No. 1 to Administrative Services Agreement]